[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT GEORGE DIAMOND'S MOTION TO REOPENJUDGMENT
The defendant George Diamond has moved by motion dated December 28, 1995 to reopen a judgment of strict foreclosure entered on November 13, 1995 after a summary judgment was granted on October 5, 1995.
The matter was stayed because the defendant filed for bankruptcy. The stay was terminated and judgment was reentered on July 15, 1996. A new law day was set for September 30, 1996.
The defendant has now renewed his motion to reopen claiming the original note was without consideration which was "discovered" during the course of the bankruptcy. Further, the late discovery was (at least in part) due to the fact that the defendant's primary language is Greek.
The defendant George Diamond offered no evidence whatsoever that on the date on which the promissory note was executed he was not indebted to the plaintiff in any amount. In fact, defendant's counsel has acknowledged otherwise in court.
The defendant George Diamond has offered no evidence concerning any language disability or late discovery of any evidence or lack of consideration.
As to the evidence offered by said defendant, the court finds that any subsequent exchange of checks between the parties was irrelevant to any of the issues in this case.
Therefore, the court finds no reason or justification to reopen the judgment previously ordered. The defendant George Diamond's motion to reopen said judgment is denied.
Freed, J. CT Page 5496-S